Citation Nr: 1324564	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  09-46 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to his service-connected hallux rigidus with severe osteoarthritis of the right first metatarsal phalangeal joint.

2.  Entitlement to a compensable rating for headaches.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from May 1961 to May 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Indianapolis, Indiana, respectively.

In December 2011, the Veteran testified at a personal hearing before a decision review officer (DRO) at the RO.  A transcript of that hearing has been associated with the claims file.

The above issues were remanded for additional development in January 2013.  The claims again are before the Board.

The Board has not only reviewed the Veteran's physical claims file, but also his Virtual VA electronic claims file to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a left shoulder disability and a compensable rating for headaches.  Essentially, the Veteran contends that his current left shoulder disability was caused or aggravated by his service-connected right big toe disability and that his current noncompensable rating for his service-connected headache disorder does not reflect the severity of his current condition.  Despite the extensive procedural development, the Board finds that the claims must again be remanded.

The Veteran's claims were remanded by the Board in January 2013 to obtain VA examinations for each of the above claims.  In an effort to comply with the remand instructions, the Winston-Salem, North Carolina RO obtained medical reviews and opinions for each of the claims from the Indianapolis VAMC.  The Board does not find these March 2013 review opinions adequate for adjudication purposes.  

Specifically, as to the Veteran's left shoulder disability claim, the reviewer accurately noted that the Veteran's left shoulder problems stemmed from falls on ice and from a ladder (part of a piece of farming equipment).  The reviewer, however, failed to acknowledge or discuss the Veteran's primary contention that the falls were precipitated by his service-connected right big toe disability.  In that regard, the Board notes there are documented balance and gait issues associated with the Veteran's right big toe disability.  

As to the Veteran's headache disability, the March 2013 reviewer stated that the Veteran did not have a diagnosed headache condition, was not taking medication for the condition, did not experience any headache pain, and that the Veteran and his wife denied any headache condition.  It is unclear precisely where the reviewer obtained this information, but during the appellate time period the Veteran has been diagnosed with a headache disorder, has been prescribed medication for the headaches, and both he and his wife have reported ongoing headaches.  

As such, the Board concludes that additional VA examinations for these claims are necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule the Veteran for appropriate VA examination for his left shoulder disability.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner should take specific note of the multiple private treatment records attributing the Veteran's left shoulder disability to falls on ice and off a piece of farming equipment.  In addition, the examiner should note the prior VA examinations of record.  After reviewing the file, obtaining a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether any diagnosed left shoulder disability was caused or permanently aggravated by a service-connected disability, to include the Veteran's service-connected right big toe disability.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete explanation for any opinion provided.

2.  Schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected headache disability.  The complete claims file must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  The examiner should take specific note of the medical and lay records from during the appellate time period that include diagnoses of a headache disorder, the prescription of medication for the headaches, and reports by the Veteran and his wife of ongoing headaches.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant as to each of the issues is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative (if applicable at that time), and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

